DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 07/06/21, for application number 16/160,211 has been received and entered into record.  Claims 2, 9, and 16 have been amended.  Therefore, Claims 2-21 are presented for examination.	
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10,101,798, in view of Bradley et al., US Pat. Appln. Pub. No. 2005/0060590 (as listed in the IDS).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other as highlighted below:
Instant Application
Patent No. 10,101,798
Claim 1:
A method comprising:








recommending host system power-on includes calculating an impact of powering on the standby host system with respect to reducing the number of highly-utilized host systems in the server cluster, the impact of powering on being calculated by simulating moving at least one virtual machine from at least one highly-utilized host system to the standby host system being recommended to be powered-on; and



wherein simulating is performed by invoking a software module, which supports virtual machine resource constraints, in a “what-if” mode assuming the respective standby host system was powered on and quantifying the impact of powering on the respective standby host system;

wherein recommending host system power-off includes calculating impact of powering off a host system with respect to decreasing the number of less-utilized host systems in the server cluster



























calculating the impact of powering on the standby host system comprises calculating an amount by which the utilization of a plurality of host systems in the server cluster exceeds the target utilization.
Claim 1:
A method comprising:


recommending host system power-off when there is a host system in the server cluster whose utilization is below the target utilization,

wherein recommending host system power-on includes calculating of powering on a standby host system with respect to reducing the number of highly-utilized host systems in the server cluster, with the impact of powering on calculated by simulating moving some virtual machines from highly-utilized host systems to the standby host system being recommended to be powered-on, including iterating through standby host systems, for each respective standby host system, 

by invoking a software module, which supports virtual machine resource constraints, in a “what-if” mode assuming the respective standby host system was powered on and quantifying an impact of powering on the respective standby host system,

wherein recommending host system power-off includes calculating impact of powering off a host system with respect to decreasing the number of less-utilized host systems in the server cluster, with the impact of powering off calculated by simulating moving all virtual machines from the host system, which is being recommended to be powered-off, to less-utilized host systems, including iterating through powered-on host systems, for each respective powered-on host system, by invoking the software module in the “what-if” mode assuming the respective powered-on host system was powered-off and quantifying an impact of powering off the respective powered-on host system; 

wherein calculating the impact of powering on includes computing for the server cluster a sum based on a distance above the target utilization for each host system in the server cluster above the target utilization and then comparing the sum for the server cluster without the host system powered-on with the sum calculated for the server cluster with the host system powered-on under a simulation.



Claim 1 of the ‘798 patent discloses all of the limitations contained in Claims 2, 9, and 16 of the instant application, except for the limitations regarding calculating the impact of powering on the standby host system comprising calculating the amount by which the utilization of a plurality of host systems in the server cluster exceeds the target utilization.
In the analogous art of workload distribution, Bradley teaches calculating the impact of powering on the standby host system comprising calculating the amount by which the utilization of a plurality of host systems in the server cluster exceeds the target utilization [determining whether the total utilization, i.e. number of need resources, is less than the total number of powered on resources (the number or powered on resources being the target utilization), which would lead to the determination to either power on additional resources or power down resources, step 303, Fig. 3; par 48, ll. 1-14].
It would have been obvious to one of ordinary skill in the art, having the teachings of the ‘798 patent and Bradley before him before the effective filing date of the claimed invention, to achieve the limitations of Claim 2 of the instant application, since they are both directed towards workload distribution on a plurality of systems, with the distribution achieving the optimal tradeoff between meeting the workload demands, and minimizing power consumption [Bradley, par 3, ll. 14-16].
Claims 9 and 16 of the instant application repeat the same limitations as recited in Claim 2, and thus are similarly rejected.
Claims 3-8, 10-15, and 17-21 depend on Claims 2, 9, and 16, respectively, and thus are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 6, 9, 10, 13, 16, 17, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bradley.
Regarding Claim 2, Bradley discloses a method [method of Fig. 3] comprising: 
recommending host system power-on of a standby host system when there is a host system in a server cluster of host systems [management entity managing the servers, par 18, ll. 2-3] in which utilization is above a target utilization [when demand offered by multiple VMs exceeds the capacity of the powered-on servers, another server can be powered-on, par 21, ll. 4-8 and par. 42], wherein: 


Regarding Claim 3, Bradley discloses the method of Claim 2, further comprising: determining the utilization of each host system in the server cluster as a ratio of demand to capacity for that host system [utilization is the amount of resources needed to implement workload (i.e. the capacity to handle a workload, compared to the actual workload demand); utilization is between 0 and 1 (i.e. a percentage or ratio), par 48, ll. 4-7; par 26].
Regarding Claim 6, Bradley discloses the method of Claim 2, further comprising: calculating an impact of powering off a host system within the server cluster by calculating an amount by which the utilization of a plurality of host systems in the server cluster is below the target utilization [calculating resources required to support the workload (i.e. number of servers required to meet utilization numbers); if servers are not needed, VMs are migrated to the smallest possible complement of physical resources and the rest are powered off (i.e. VMs are moved to the number or servers required, and the unnecessary servers are powered off); the simulation would quantify the impact of powering off through its effect on utilization, par 30; par 20].
Regarding Claim 9, Bradley discloses a non-transitory computer-readable storage medium containing program instructions for a method [servers 100-103 containing memory to 
Regarding Claims 10 and 13, Bradley discloses a non-transitory computer-readable storage medium of Claim 9.  Claims 10 and 13 repeat the same limitations as recited in Claims 3 and 6, respectively, and thus are rejected accordingly. 
Regarding Claim 16, Bradley discloses a system comprising: a computing device; and an application executable by the computing device [servers 100-103 perform basic functions of a computer server, including executing associated applications, Fig. 1].  The remainder of Claim 16 repeats the same limitations as recited in Claim 2, and thus is rejected accordingly.
Regarding Claims 17 and 20, Bradley discloses the system of Claim 16.   Claims 17 and 20 repeat the same limitations as recited in Claims 3 and 6, respectively, and thus are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 7, 11, 12, 14, 18, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley in view of Wein, US Pat. Appln. Pub. No. 2009/0037367 (as cited in the IDS).
Regarding Claim 4, Bradley discloses the method of Claim 2 and recommending the host system power-on.  However, while Bradley further discloses invoking a software module supporting virtual machine resource constraints and quantifying the impact of powering on the respective standby host system [a simulation performing calculations to determine how many resources are required to support the workload (workload including execution of virtual machines (VMs)); if the calculations require additional servers, the servers are powered on, and the VMs are migrated to the new servers; the simulation would necessarily consider the resource constraints when determining the effects of performing the calculations on the 
In the analogous art of workload distribution, Wein teaches iterating through the host system for each respective host system [calculating the load score for each server in determining how to distribute a workload, par 15, ll. 6-8].
It would have been obvious to one of ordinary skill in the art, having the teachings of the Bradley and Wein before him before the effective filing date of the claimed invention, to incorporate iterating through the host system for each respective host system, as taught by Wein, into the method as disclosed by Bradley, to determine the most effective workload distribution that provides the best use of the systems in meeting the demands of various tasks [Wein, par 13].
Regarding Claim 5, Bradley discloses the method of Claim 2 and recommending the host system power-on.  However, Bradley does not explicitly teach iterating through standby host systems, and for each respective standby host system.
In the analogous art of workload distribution, Wein teaches iterating through the host system for each respective host system [calculating the load score for each server in determining how to distribute a workload, par 15, ll. 6-8].
It would have been obvious to one of ordinary skill in the art, having the teachings of the Bradley and Wein before him before the effective filing date of the claimed invention, to incorporate iterating through the host system for each respective host system, as taught by Wein, into the method as disclosed by Bradley, to determine the most effective workload 
Regarding Claim 7, Bradley discloses the method of Claim 6 and calculating an impact of powering off a host system.  However, while Bradley discloses calculating the impact of powering off a powered-on host system and further discloses recommending a host system power-off [if servers have capacity to support performance needs, VMs can be aggregated to smallest possible complement of physical resources, and powering off the rest, par 19, 20], Bradley does not explicitly teach wherein the calculating is repeated for each powered-on host system in the server cluster.  
In the analogous art of workload distribution, Wein teaches iterating through the host system for each respective host system [calculating the load score for each server in determining how to distribute a workload, par 15, ll. 6-8].
It would have been obvious to one of ordinary skill in the art, having the teachings of the Bradley and Wein before him before the effective filing date of the claimed invention, to incorporate iterating through the host system for each respective host system, as taught by Wein, into the method as disclosed by Bradley, to determine the most effective workload distribution that provides the best use of the systems in meeting the demands of various tasks [Wein, par 13].
Regarding Claims 11, 12, and 14, Bradley discloses the non-transitory computer-readable storage medium of Claim 9.  Claims 11, 12, and 14 repeat the same limitations as recited in Claim 4, 5, and 7, respectively, and thus are rejected accordingly.
Regarding Claims 18, 19, and 21, Bradley discloses the system of Claim 16.  Claims 18, 19, and 21 repeat the same limitations as recited in Claim 4, 5, and 7, respectively, and thus are rejected accordingly.
Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley and further in view of Larky, US Pat. No. 7,194,638 (as disclosed in the IDS).
Regarding Claim 8, Bradley discloses the method of Claim 2.  However, while Bradley discloses wherein recommending host system power-off includes calculating host power-off cost [calculating resources required to support the workload (i.e. number of servers required to meet utilization numbers), par 30], Bradley does not explicitly teach  wherein factors involved in calculating the host system power-off cost include one or more of a loss of the host system's resources during power-down, power consumed during a power-down period, a loss of the host system's resources during a subsequent power-on operation, power consumed during a power-up period, or costs of migrating virtual machines back onto the host system.
In the analogous art of power management of a plurality of devices, Larky teaches factors involved in calculating the host system power-off cost include one or more of a loss of the host system's resources during power-down, power consumed during a power-down period, a loss of the host system's resources during a subsequent power-on operation, power consumed during a power-up period, or costs of migrating virtual machines back onto the host system [power down levels may take into account tradeoff between power savings form placing the components into a power saving idle state and the amount of time needed to wake from a power saving idle state (i.e. loss of host system’s resources in the power-down state and during 
It would have been obvious to one of ordinary skill in the art, having the teachings of Bradley and Larky before him at the time of invention, to incorporate the tradeoff considerations as taught by Larky into the method as disclosed by Bradley, to allow for reduced power consumption [Larky, col. 1, ll. 47-51; col. 4, ll. 59-64].
Regarding Claim 15, Bradley discloses the non-transitory computer-readable storage medium of Claim 9.  Claim 15 repeats the same limitations as recited in Claim 8, and thus is rejected accordingly. 
Response to Arguments
Applicant’s arguments filed 07/06/21 have been considered but are moot due to the new rejection based on the newly cited portions of the references previously presented.
Applicant also argues Bradley fails to disclose “wherein simulating is performed by invoking a software module, which supports virtual machine resource constraints, in a ‘what-if’ mode assuming the respective standby host system was powered on and quantifying an impact of powering on the respective standby host system.”  Examiner respectfully disagrees.
As illustrated in the rejection provided above, and previously presented, Bradley does disclose the features required by the claim as presented.  Examiner notes Applicant does not appear to provide reasoning to support the alleged failure of Bradley to address the feature at issue, and instead appears to simply provide a conclusory statement.  As such, it is unclear why or how Bradley allegedly fails to disclose the limitations as required by the claims.    
No additional arguments were provided as to the remaining claims.  Thus, the rejection is maintained.

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Paul Yen/Primary Examiner, Art Unit 2186